

Exhibit 10.1




RESOLUTIONS
OF THE
COMPENSATION COMMITTEE
OF PHH CORPORATION


MARCH 18, 2008


2008 Management Incentive Plans


WHEREAS, PHH Corporation (the “Corporation”) sponsors and maintains the PHH
Corporation 2005 Equity and Incentive Plan (the “Plan”), which is administered
by the Compensation Committee of the Corporation’s Board of Directors (the
“Committee”);


WHEREAS, Section 6(c) of the Plan authorizes the Committee to grant cash
incentive awards under an annual incentive program to the extent that
performance targets and other terms and conditions established by the Committee
are satisfied; and


WHEREAS, the Committee has determined that it is in the best interests of the
Corporation to establish and maintain the PHH Corporation 2008 Management
Incentive Plan, PHH Mortgage 2008 Management Incentive Plan and the PHH Arval
Management Incentive Plan (each effective January 1, 2008) with respect to the
2008 fiscal years of the Corporation, PHH Mortgage and PHH Arval (each a “2008
Incentive Plan” and, collectively, the “2008 Incentive Plans”) under which cash
incentive awards will be granted to certain named executive officers and other
members of management (each an “Executive”) in an amount equal to the product of
an Executive’s base salary for 2008 and the Executive’s target annual bonus
percentage, to the extent that performance targets and other conditions
established by the Committee are determined to have been satisfied.


NOW, THEREFORE, BE IT:


RESOLVED, that the Committee hereby authorizes and approves the adoption of the
2008 Incentive Plans with respect to the 2008 fiscal year of the Corporation,
PHH Mortgage and PHH Arval, substantially in the forms set forth in Exhibit A,
Exhibit B and Exhibit C, respectively, subject to further changes and
modifications as may be deemed appropriate upon the advice of counsel, under
which cash incentive awards will be granted to Executives of the Corporation,
PHH Mortgage and PHH Arval, to the extent that performance targets and other
conditions established by the Committee are determined to have been satisfied;


RESOLVED, that the Committee hereby approves the following performance targets
for the 2008 Incentive Plans:



[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 
 

--------------------------------------------------------------------------------

 

PHH Corporation 2008 Incentive Plan Performance Targets:


PHH Company
PTIAMI Target
PTIAMI Performance Level
PHH Arval
$[***] million
100%
PHH Mortgage
$[***] million
100%



PHH Mortgage 2008 Incentive Plan Performance Targets:


PTIAMI Target
Individual Performance Maximum Performance Payout  Level
PHH Mortgage
Financial Performance Maximum Payout Level
Combined Maximum Payout level
Enhancements
$[***] million
100%
100%
100%
 
$[***] million
100%
150%
125%
Interpolation Payout
$[***] million
200%
200%
200%
 



PHH Arval 2008 Incentive Plan Performance Targets:


PTIAMI
% Achieved
Pay Plan
$[***] million
100%
100%
$[***] million
125%
125%



RESOLVED, that the Committee hereby authorizes and approves cash incentive
awards to the named executive officers, and in the target amounts, as set forth
on Exhibit D with respect to the 2008 Incentive Plans, to the extent that
performance targets and other conditions established by the Committee are
determined to have been satisfied.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 
 

--------------------------------------------------------------------------------

 

Enabling Resolution
 
RESOLVED, that the appropriate officers and employees of the Corporation are
hereby authorized, empowered, and directed, in the name and on behalf of the
Corporation, to execute, acknowledge, and deliver any and all documents,
instruments, and papers, to give all notices that may be required or
appropriate, and to take or cause to be taken such actions as may be determined
to be necessary, appropriate or advisable to carry out the intent or purposes of
all of the foregoing resolutions, such determination to be evidenced
conclusively by the execution and delivery of such documents or the taking of
such actions.

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


[phhlogo.jpg]
PHH CORPORATION
2008 MANAGEMENT INCENTIVE PLAN DOCUMENT




Plan Performance Term
 
PHH Corporation operates the Management Incentive Plan (MIP) on a calendar year
basis, beginning January 1 and ending December 31.  Plan targets are based on
this performance term.


Plan Targets
 
Eligible participants will have a total MIP target expressed as a percent of
base salary (varying by level).  Payout will be based on two independent
factors; a weighting of (Factor 1) 50% PHH Arval Financial Performance and
(Factor 2) 50% on PHH Mortgage Financial Performance.
 
The PHH Arval Financial Performance has a maximum factor payout of 125% and the
PHH Mortgage Financial Performance has a maximum factor payout of 200%.  The
maximum performance in both areas (125% PHH Arval Financial Performance and 200%
PHH Mortgage Financial Performance) offer the opportunity for a total maximum
MIP payout of 162.5% [(125% * 50%) + (200% * 50%)] = 162.5%.  Participants may
receive payout from none, one, or both of the factors.


The factor will be based on the actual payout factor used by each of the
company’s relative to the target for each company.  If a Partial payout is
determined for an operating company, then the same partial payout factor will be
used in the corporate calculation.



PHH Corporation Financial Performance
Plan Performance Target: – PHH Corporation Pre-Tax Income After Minority
Interest (PTIAMI)

 
The PHH Corporation Financial Performance Targets and associated payout levels
are as follows:
 
PHH Company
PTIAMI Target
PTIAMI Performance Level
PHH Arval
$[***] million
100%
PHH Mortgage
$[***] million
100%



 
There will be no payout for established company performance target below the
100% PTIAMI performance level.
 
(Please refer to each Business Units’ respective Management Incentive Plan
Documents for payout details.)
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 
 

--------------------------------------------------------------------------------

 

 


 
PHH CORPORATION
2008 MANAGEMENT INCENTIVE PLAN DOCUMENT
 


Eligibility
 
An Employee must maintain a Full-Time schedule (30 hours per week or more) to be
eligible for MIP.
 
In certain scenarios, it may be necessary to adjust an individual’s MIP payment
outside of the parameters addressed within the plan.  PHH Corporation reserves
the right to make these modifications as necessary.


New or Newly Promoted Employees
 
Newly hired or promoted Employees will receive a MIP payout that is prorated to
the month of hire or promotion.  If a promotion increases an Employee’s MIP
percentage (expressed as percentage of base salary), the MIP payout will be
determined by a weighted calculation, based on the time period applicable to
each respective MIP percentage and base salary earnings.
 
Employees hired or promoted into MIP eligible positions after September 30, 2008
are not eligible to participate in the 2008 MIP.


Termination of Employment
 
Employees must be actively employed by PHH Corporation or one of its
subsidiaries through the end of the performance year in order to be eligible for
a MIP payout.


Leave of Absence
 
MIP payouts will be prorated for any leaves of absence. The proration will be
based on the total period of time of the leave of absence.


Death
 
In the event of the death of an Employee, the estate of the deceased Employee
will receive a payout based on his/her 2008 base salary earnings, prorated
according to time participating in the plan term.
 
Payout Approval
 
The MIP payout will be audited, approved, and administered by the Executive Vice
President and CFO and the Senior Vice President of Human Resources for PHH
Corporation, subject to the approval by the Compensation Committee of the Board
of Directors of PHH Corporation.

 
MIP Payments will be made after PHH Corporation files its annual audited
financial statements.

 
PHH reserves the right to terminate, amend, modify and/or restate this Program
(in whole or in part) at any time and without advance notice.


Changes to the Plan
 
Occasionally, changes in business conditions will necessitate a modification to
existing incentive plans.  PHH Corporation management reserves the right to
modify the MIP as needed.  Any changes to the Plan will be approved by the
Executive Vice President and Chief Financial Officer and the Senior Vice
President of Human Resources of PHH Corporation subject to the approval of the
Compensation Committee of the Board of Directors of PHH Corporation.  Approved
changes to the Plan will be communicated in writing to all participants and
their managers.


Compliance on Code of Ethics Sign-Off
 
Payment of MIP is contingent upon recipient’s signing of the annual
acknowledgement of review of the PHH Corporation Code of Conduct.

 
 

--------------------------------------------------------------------------------

 

Exhibit B


[phhlogo.jpg]
PHH MORTGAGE
2008 MANAGEMENT INCENTIVE PLAN DOCUMENT


Plan Performance Term
PHH Mortgage operates the Management Incentive Plan (MIP) on a calendar year
basis, beginning January 1 and ending December 31.  Plan targets are based on
this performance term.
 
Plan Targets
Eligible participants will have a total MIP target expressed as a percent of
base salary (varying by level).
Target payouts will be dependent upon successful achievement of PHH Mortgage
Financial Performance defined as Pre-Tax Income After Minority Interest (PTIAMI)
performance for the plan term, adjusted by an estimate of the first quarter
impact of the change in accounting from SAB105 to SAB109 (specifically an
estimate of the fair value recognized in the first quarter under SAB109 for rate
lock commitments existing at 12/31/07 and accounted for under SAB105 as of
12/31/07).
 
Once minimum financial targets are met, payout will be based on two factors; a
weighting of (Factor 1) 50% PHH Mortgage Financial Performance and (Factor 2)
50% on Individual Performance for the plan term.
 
The PHH Mortgage Financial Performance has a maximum factor payout of 200% and
the Individual Performance has a maximum factor payout of 200%.  The maximum
performance in both areas (200% Financial Performance and 200% Individual) offer
the opportunity for a total maximum MIP payout of 200%
[(200% *50%) + (200% * 50%)] = 200%.  Participants may receive payout from none,
one, or both of the factors.
The PHH Mortgage Financial Performance Targets and associated maximum payout
levels are as follows:
 
PTIAMI Target(1)
Individual Maximum Performance Payout  Level
PHH Mortgage Financial Performance Maximum Payout Level
Combined Maximum Payout level
Enhancements
$[***] million
100%
100%
100%
 
$[***] million
100%
150%
125%
Interpolation Payout
$[***] million
200%
200%
200%
 

 
  (1) 
PTIAMI target will be measured by combining the PTIAMI for the mortgage segments
reduced by an estimate of the first quarter impact of recognizing the fair value
on Interest rate lock commitments existing at 12/31/07 which was not recognized
as of 12/31/07 under SAB 105.

 
There will be no payout below $[***] million.
 
For PTIAMI of $[***] million the combined payout level will be earned up to
100%.
 
For PTIAMI between $[***] million and $[***] million the combined payout level
will be interpolated.  Interpolation payout will occur between the 100% and 125%
achievement of the established PTIAMI performance target levels.
 
For PTIAMI between $[***] million and $[***] million the combined payout level
will be earned up to 125%.
 
For PTIAMI of $[***] million and greater, the combined maximum payout level will
be 200%.  There is no payout to exceed 200% of the established PTIAMI
performance target levels.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 
 

--------------------------------------------------------------------------------

 

[phhlogo.jpg]
PHH MORTGAGE
2008 MANAGEMENT INCENTIVE PLAN DOCUMENT




Factor 1: PHH Mortgage Financial Performance
Plan Performance Target: – PHH Mortgage Pre-Tax Income After Minority Interest
(PTIAMI) net of adjustment noted above.


Factor 2: Individual Performance
Plan Performance Target – Management by Objectives Personal Rating
Senior Leadership Team members will make an assessment of Individual Performance
based on performance relative to individual department goals and objectives for
the plan term.  Plan Performance on Individual Performance levels may not exceed
100% of the established Individual Performance level.


Individual MIP Calculation Examples
 
Your individual MIP payout is based on the following:
 
1)  
Did the company achieve the minimum financial target:

 
a.  
If no, then NO MIP payout will occur.

 
b.  
If yes, then the MIP opportunity will be split between the individual
performance (up to 100% of target bonus) and company performance (up to 100% of
target bonus) for a maximum bonus opportunity of 200% of target.

 
Individual 2008 Base Salary Earnings during MIP eligible time period(s)
 
(a)  
MIP Target Percentage based on organizational levels

 
(b)  
PHH Mortgage Financial Performance

 
(c)  
PHH Mortgage Performance Weighting

 
(d)  
Assigned Individual Performance Rating

 
(e)  
Individual Personal Rating Weighting

 
(f)  
Proration Factor Based on Time Period Participating in Plan and Individual MIP
Percentages: – a proration factor will be applied according to the time period
participating in the plan and the applicable MIP Percentage(s) for this time
period(s). This proration factor is based on: hire date if hired during plan
term, promotion date if promoted to a MIP eligible position during the year,
date promoted to a different/higher MIP percentage, or time period of unpaid
leave of absence during plan term (if greater than 30 days).  The proration
factor will be applied to the calculated payout based on above factors.

 
(g)  
Base Salary

 
The formula for determining your individual MIP payout is as follows. Please
note that if your Individual MIP Percentage changed during the year, your
calculation is based on this formula for each time period applicable.
 
{[(a) x (b) x (c)] + [(a) x (d) x (e)]} x (f) x (g)
 

 
 

--------------------------------------------------------------------------------

 

[phhlogo.jpg]
PHH MORTGAGE
2008 MANAGEMENT INCENTIVE PLAN DOCUMENT


Eligibility
 
If at any time during the plan term a Team Player is on a formal performance
improvement program and/or a formal disciplinary action occurs, the Individual
Performance component will be subject to a prorated percent up to and including
100% of the entire Individual Performance factor and will impact the MIP payout.
 
A Team Player must maintain a Full-Time schedule (30 hours per week or more) to
be eligible for MIP.
 
In certain scenarios, it may be necessary to adjust an individual’s MIP payment
outside of the parameters addressed within the plan.  PHH Corporation reserves
the right to make these modifications as necessary.


New or Newly Promoted Team Players
 
Newly hired or promoted team players will receive a MIP payout that is prorated
to the month of hire or promotion.  If a promotion increases a team player’s MIP
percentage (expressed as percentage of base salary), the MIP payout will be
determined by a weighted calculation, based on the time period applicable to
each respective MIP percentage and base salary earnings.
 
Team players hired or promoted into MIP eligible positions after September 30,
2008 are not eligible to participate in the 2008 MIP.


Termination of Employment
 
Team players must be employed by PHH Corporation or one of its subsidiaries at
the time of payment (usually March of the following year) in order to be
eligible for a MIP payout.


Leave of Absence
MIP payouts will be prorated for any leaves of absence. The proration will be
based on the total period of time of the leave of absence.


Death
 
In the event of the death of a team player, the estate of the deceased team
player will receive a payout based on his/her 2008 base salary earnings,
prorated according to time participating in the plan term.
 
Payout Approval
 
The MIP payout will be audited and approved by the Executive Vice President and
CFO and the Senior Vice President of Human Resources for PHH Corporation, and
administered by the CFO and Senior Vice President of Human Resources of PHH
Mortgage, subject to the approval by the Compensation Committee of the Board of
Directors of PHH Corporation.
 
MIP Payments will be made after PHH Corporation files its annual audited
financial statements.
 
PHH reserves the right to terminate, amend, modify and/or restate this Program
(in whole or in part) at any time and without advance notice.
 
Changes to the Plan
 
Occasionally, changes in business conditions will necessitate a modification to
existing incentive plans.  PHH Corporation management reserves the right to
modify the MIP as needed.  Any changes to the Plan, will be approved by the
Executive Vice President and CFO and the Senior Vice President of Human
 

--------------------------------------------------------------------------------


[phhlogo.jpg]
PHH MORTGAGE
2008 MANAGEMENT INCENTIVE PLAN DOCUMENT
 
 
Resources for PHH Corporation, subject to the approval of the Compensation
Committee of the Board of Directors of PHH Corporation.  Approved changes to the
Plan will be communicated in writing to all participants and their managers.
 
Compliance on Code of Ethics Sign-Off
 
Payment of MIP is contingent upon recipient’s signing of the annual
acknowledgement of review of the PHH Corporation Code of Conduct.

 
 

--------------------------------------------------------------------------------

 

Exhibit C
[phhlogo.jpg]




 
PHH Arval
2008 Incentive Plan Guidelines


Effective January 1, 2008 through December 31, 2008


The information contained in this document is proprietary.  Sharing this
information with anyone who is not an employee of PHH Arval violates the PHH
Corporation Code of Conduct and the PHH Arval Code of Ethics.


This document provides general guidelines for all incentive plan participants
except those who participate in the Share the Results Plan.  For details
regarding the Share the Results Plan, please reference the 2008 Share the
Results Plan Guidelines.


Introduction
 
PHH Vehicle Management Services, LLC, doing business as PHH Arval,  (hereafter
“PHH”) provides various incentive plans that enhance company unity as they give
participants the opportunity to earn incentive compensation contingent on:
 
·  
Achievement of the 2008 strategic plan, growth strategy and financial
objectives.

 
·  
Successful achievement of key initiatives as identified by senior leadership.



Plan Participation
 
Participation is limited to employees whose positions and responsibilities
significantly impact financial performance and the achievement of strategic
business initiatives.  Contracted, temporary and casual employees are not
eligible.  Eligible participants are identified at the beginning of each year,
or at the time of promotion, transfer, or new hire to an eligible
position.  Participants who are hired during the year are eligible for a
prorated award, provided their start date is prior to October 1.  Individuals
hired between October 1 and December 31 are not eligible to
participate.  Individuals rehired at any time during the year with at least
three months of prior service during that year will be eligible for a prorated
payout.   Participants who experience a role change during the year may be
eligible to receive a prorated award. Participation in any given year does not
ensure participation in subsequent years. A comprehensive review of participants
and participation levels occurs each year, and participation changes may be
made.



 
 

--------------------------------------------------------------------------------

 

Payout Targets
 
The payout target is expressed as a percentage of annual earnings.  A
participant's payout target is determined based on three criteria:  total
compensation as determined by the competitive marketplace, the appropriate mix
of base pay and the “at risk” component of incentive pay, and internal equity.
The payout target is fixed at the level of company, financial and other
performance that constitutes 100% achievement; the actual payout percentage, and
the percentage of earnings it represents, will be dependent on the actual
results achieved.


Plan Design
 
Plan elements and their weighting are reviewed each year.  Elements of the Plan
may include PHH financial performance, other total company performance measures,
team results and individual results.


Annual Plan Insert
 
The Annual Plan Insert is a separate document that will be provided to each Plan
participant.  The insert provides personalized details that  include:  payout
target, plan elements and payout timing on the various plan elements.


Financial Schedules
 
A financial schedule is developed for each financial element of the Plan.  The
schedule sets forth the percent of goal that must be achieved for the
corresponding payout percentage.  The financial schedule may be included on the
Annual Plan Insert or provided as a separate document.


Payouts
 
To receive payouts, participants must be actively employed by PHH through the
end of each payout period, as defined on each Annual Plan Insert.


Payouts at yearend are based on eligible earnings for the period January 1 to
December 31.



 
 

--------------------------------------------------------------------------------

 

Termination of employment prior to the last day of each payout period for any
reason other than death, disability, or retirement will lead to forfeiture of
payment and/or repayment of any incentives paid, but not earned.  In the event
of termination of employment for death, long-term disability, a leave of absence
that results in an administrative separation due to the length of the leave or
business need, or retirement, prorated payments may be made, with the review of
case-by-case circumstances and the specific approval of the SVP Human
Resources.  Participants with documented performance issues or on a Performance
Improvement Plan at any time during the year may jeopardize their eligibility to
receive a payout.


Payouts to participants with unresolved PHH debt will be held until the debt is
paid or, at PHH’s discretion, until an agreed-upon payment plan has been
established. PHH has the right to deduct any unresolved debt from incentive plan
payouts.


Plan payouts will be audited and approved by the Executive Vice President and
CFO for PHH Corporation, and administered by the President and Chief Executive
Officer, the Senior Vice President, Finance, the Senior Vice President, Human
Resources and the Director, Compensation for PHH Arval, subject to the approval
by the Compensation Committee of the Board of Directors of PHH Corporation.


Plan Payouts will be made after PHH Corporation files its annual audited
financial statements and authorizes the payments.


Other Provisions
 
As a condition of Plan participation and eligibility for any payout, the
participant agrees to comply with the rules, regulations, policies and standards
of business conduct of PHH, as well as the directions, assignments and
instructions provided by PHH’s leadership. PHH has the authority at its
discretion to withhold payment in the case of violations of rules, regulations,
policies and standards of the business including misconduct.


This Plan is created by officers of the PHH Arval business unit:   the President
and Chief Executive Officer, the Senior Vice President, Finance, the Senior Vice
President, Human Resources.  Its design and financial integrity is subject to
annual review and approval of the Executive Vice President and CFO of PHH
Corporation and the Compensation Committee of the PHH Corporation Board of
Directors. The Plan is administered by the PHH Arval Director, Compensation.


The PHH Arval President and Chief Executive Officer, the Senior Vice President,
Finance, and the Senior Vice President, Human Resources have the sole authority
to interpret and execute the provisions of the Plan and make exceptions as
warranted by special business circumstances.  All decisions, actions or
interpretations are final, conclusive and binding to all parties.



 
 

--------------------------------------------------------------------------------

 

Occasionally, changes in business conditions will necessitate a modification to
existing plans, PHH Corporations management reserves the right to terminate,
amend, modify and/or restate this Plan (in whole or in part) at any time and
without advance notice.  Any such changes to the Plan will be approved by the
Executive Vice President and Chief Financial Officer subject to the approval of
the Compensation Committee of the Board of Directors of PHH
Corporation.  Approved changes to the Plan will be communicated in writing to
all participants and their managers.


This Plan, or any action taken in connection with it, does not give the
participant the right to be retained as an employee with PHH.  No person
eligible to receive payouts shall have any rights to pledge, assign, or
otherwise dispose of any unpaid or anticipated Plan payments.


Payment of any incentive earned is contingent upon the recipient’s signing of
the annual acknowledgement and review of the PHH Corporation Code of Conduct.
This Plan document is the exclusive property of PHH and must be surrendered to
PHH in the event of termination of employment.



 
George J. Kilroy
President & CEO
     
Rita L. Ennis
Sr. Vice President Human Resources
     
William R. Keenan
Sr. Vice President Finance
     
Clair M. Raubenstine
PHH Corporation Executive Vice President & CFO


 
 

--------------------------------------------------------------------------------

 



Exhibit D


Named Executive Officers under the 2008 Incentive Plans




Executive
Position
Plan
Target Payout
(% of Base Salary)
Target
Payout Amount
         
Terrence W. Edwards
President and Chief Executive Officer
PHH Corporation 2008 Incentive Plan
100%
$564,635
         
George J. Kilroy
President and Chief Executive Officer – PHH Arval
PHH Arval
2008 Incentive Plan
100%
$450,000
         
Mark R. Danahy
Senior Vice President and Chief Financial Officer – PHH Mortgage
PHH Mortgage
2008 Incentive Plan
75%
$243,750
         
William F. Brown
Senior Vice President, General Counsel and Secretary
PHH Corporation 2008 Incentive Plan
50%
$150,000
         

 
 

 

--------------------------------------------------------------------------------
